 88DECISIONSOF NATIONALLABOR RELATIONS BOARDGray Line, Inc.andLocal Division 1138,Amalgamat-ed Transit Union,AFL-CIO. Case 5-CA-6144February 15, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn September 28, 1973,AdministrativeLaw JudgeEugene F.Freyissued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act,as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'We share our dissenting colleague's interest in theprovident expenditure of the taxpayer's money. Weare at a loss nonetheless to understand why thatinterest impels our colleague to the position he hastaken in thismatter,particularly since it is the partyat fault who has chosen litigationad nauseaminpreference to speedy compliance.Apparently ourcolleague concedes that a violation of our Act hasbeen made out yet he avoids the necessary conse-quences of such a finding by characterizing theviolation as "technical"and urging dismissal on thebasis of a case,American Federation of Musicians,Local76,AFL-CIO (Jimmy Wakely Show), 202NLRB 620, which,even if we subscribed to theprinciples enumerated there,the Administrative LawJudge found,correctly we believe, inapposite on thefacts.Furthermore,our colleague inquires as to theconsequencesofRespondent'sconduct on theemployees here involved and on the course ofcollective bargaining between these parties. Appar-ently he thinks there are none or that they are sominor as to be inconsequential.We disagree, andwould ask our colleague how the Respondent'sunilateral grant of wage increases at a time when theUnion sought to negotiate terms and conditions ofemployment including wages could have other than aserious and adverse affect on the employees' percep-tion of the relationship between Respondent and theUnion and on the utility of collective bargainingitself.ORDERPursuant to Section 10(c) of the National Labor209 NLRB No. 17RelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Gray Line, Inc.,Washington,D.C., its officers, agents. successors,and assigns, shall take the action set forth in the saidrecommended Order except that the attached noticeissubstituted for that of the Administrative LawJudge.CHAIRMAN MILLER, dissenting:How many angels can dance on the head of a pin?Isuppose that several thousand dollars of taxpay-er'smoney have been spent on prosecuting andtrying this case. It is difficult for me to imagine amore useless exercise, and impossible for me tojustify such an improvident use of this Agency'sresources.Perhaps a technical violation of our Act has beenestablished.But was any employee substantiallyadverselyaffectedhere?Did the institution orprocess of collective bargaining suffer even one whitbecause of the events herein litigatedad nauseam?And what recognizable facet of Federal labor policyhas been advanced a single millimeter by theseproceedings?'The complaint,inmy view, should never haveissued,and once issued should,long since,have beensummarily dismissed.AmericanFederationof Musi-cians,Local 76, AFL-CIO (Jimmy,Wakel)y Show), 202NLRB 620.iAlthough the Administrative Law Judge'srecommendedOrderprovides that no provisions thereof shall in any way be construed asrequiring Respondent to revoke any wage increases theretofore granted toemployees,the recommended notice provides that Respondent will notrevoke any wage raises previously given to unit employees.We havetherefore amended the notice so as to conform it to the recommendedOrder2My colleagues respond to these questions by the unenlightening deviceof asking another, t e , how the acts herein could have other than seriouseffectsThe answer to that inquiry is in the record-in the factual contexthere it is plain as a pikestaff that they had no effect whatever either on thebargaining(indeed.General Counsel makes no allegation of had-faithbargaining) nor on any other policy with which this Act is concernedAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board has GRAY LINE, INCfound that we violated the National Labor RelationsAct and has ordered us to post this notice:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOI grant merit raises or cost-of-living increases in wages to our employees, ormake any other changes in wages or rates of pay,without prior notice to or consultation with LocalDivision 1138,Amalgamated Transit Union,AFL-CIO, as the exclusive bargaining represent-ative of our employees in the appropriate bargain-ing unit described below, or in any like or relatedmanner refuse to bargain collectively with theabove Union as such bargaining agent: exceptthat nothing contained herein shall be construedas requiring us to revoke any wage increase thatwe have heretofore granted.WE WILL NOT by the above conduct in any likeor relatedmanner interfere with, restrain, orcoerce employees in the bargaining unit describedbelow in the exercise of the rights guaranteed tothem by Section 7 of the Act, including the rightto join, assist, or bargain collectively through theabove-named Union or any other labor organiza-tion.WE WILL, upon request, bargain collectivelywith the above Union as the exclusive bargainingrepresentativeofour employees in the unitdescribed below with respect to rates of pay,wages, hours of employment, and other condi-tions of employment, and, if an understanding isreached, embody such understanding in a signedagreement. The appropriate bargaining unit is:All of our maintenance employees, includingmechanics and servicemen, but excluding alloffice clerical employees, professional em-ployees, guards, supervisors as defined in theAct, and all other employees.GRAY LINE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not he defacedby anyone.89This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions cbncerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalBuilding,Room 1019,Charles Center, Baltimore,Maryland 21201, Tele-phone 301-962-2822.DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This casewas tried before me on due notice on August 22, 1973, withallparties represented by counsel or other representative,after pretrial proceedings in compliance with the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151, etseq.(herein called the Act). The issue is whether or notRespondent Gray Line, Inc., in course of bargaining withthe above-named Union as exclusive bargaining represent-ative of employees of Respondent in an appropriate unit,made unilateral grants of wages to employees whichamounted to a refusal to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.' At close ofthe testimony counsel for General Counsel made oralargument, and both General Counsel and Respondent filedwritten briefs which have been carefully considered inpreparation of this Decision which was signed and releasedby me on September 27, 1973, for distribution to theparties in the usual course.Upon the entire record in the case, observation ofwitnesses on the stand, and consideration of the oral andwritten arguments of counsel, I make the following:FINDINGS OF FACT1.RESPONDENr's BUSINESS AND STATUS OF FHEUNIONRespondent is a District of Columbia corporationengaged in the operation of public sightseeing tours in thegreaterWashington, D.C.. metropolitan area. In course ofits business in the last 12 months Respondent has had grossreceipts in excess of $500,000, and has also had a directinflow of supplies valued in excess of $3,000. Respondentadmits, and I find, that it is and has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Union is and has been a labor organization withinthe meaning of Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICE 2In a private election held on January 5, a majority ofIThe issuearises on a complaint issuedJuly 31, 1973, bythe Board'sRegionalDirector for Region 5 and amended at the trial,after Boardinvestigationof a charge filed June 4, 1973, by the Union andanswer ofRespondent admitting jurisdiction but denying the commission of anyunfair labor practicessAll dates statedherein arc in 1973, unless otherwise noted. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent'smaintenance employees in an appropriateunit3 selected the Union as their collective-bargainingrepresentative,and since said date the Union has been andnow is the exclusive bargaining agent of all employees insaid unit,within the meaning of Section 9(a) of the Act.4After due request by the Union for bargaining onJanuary 8,the parties engaged in contract negotiations atmeetingsheld on January 24, March 12 and 30, April 17,23, and 26, andMay 17, 24,and 31. In those negotiations,thewage issue arose at the outset whentheUnionpresented its first contract proposal on February 19. Theproposal was actually a list of proposed amendments to theUnion's existing contract covering drivers and stand menofRespondent,whichwere designed to include themaintenance men and make special provision for theirwages and working conditions. The Union first brought theproposal up for discussion on March 12,when there wasdiscussionof the wage demands but no agreement.Respondent submitted a counterproposal on March 22, butnothing on wages, indicating it would submit a wageproposal later.However, the Union'swage demand wasdiscussed,again without agreement.On March 11, Respondent gave employee Lewis Jacksona wage raise of 50 cents an hour, retroactive to January 7.On March 31, it gave six unit employees cost-of-living(herein called COL) raises which were based on the COLindices issued quarterly by the United States Departmentof Labor. The total amounts paid reflected changes in thecost of living as far back as the August 15, 1972, officialrelease, with employees receiving varying amounts depend-ing upon whether they were hired before or after that dateand the date of later quarterly releases. Four other unitemployees received nothing, having been hired afterFebruary 15, and another employee of long servicereceived nothing since he was classed as a supervisor.Explanation of the raises was given to each employee in aletter issued at the time he received his currentpaycheckwhich statedAs a result of our annual independent audit, it has beenbrought to my attention that we have overlooked anincrease in your wage rate for the cost of livingadjustment.You will note in your present paycheck a retroactivepayment of $2/m. The new increase will reflect in yourfuture paychecks.All of these raises were given without prior notice to ordiscussion with the Union.Its president, driver James L.Tuthill, learned of them in discussion with one employeeon April 17. At the negotiation session of that date, theUnion raised the point,protesting the raises as an unfairinterference with the contract negotiations. In discussing,3All of Respondent'smaintenance employees,including mechanics andservicemen, excluding all office clerical employees,professional employees,guards,supervisors as defined in the Act,and all other employees,constituteaunit appropriate for the purpose of collective bargaining within themeaning of Sec. 9(b) of the Act.4Prior to the election, the Union had been operating as bargaining agentforRespondent'sdrivers and stand men, under a contract signed withRespondent in May1972.The 1973election,which was requested byat that session,itswage counterproposal previously givento the Union,Vice President Jack E.Brown of Respon-dents explained the existing wages of mechanics and thefact that they included the COL raises,giving the reasonstated in the above letter as the explanation for the March31 raises.At the sametimethe Unionwas also given anexplanation of the extra 50-cent raise given to Jackson.Wages and other issues were discussed in that and latermeetings,but no agreement had been reached through theMay 31 meeting,the last held between the parties. At theMay 24 meeting,the Union submitted an oral counterpro-posal on wages at the end of the session through a Federalmediator.At thefinalmeetingofMay 31,Respondentpresented a detailed counterproposal on that and othersubjects through the mediator,which was discussed byeach party with the mediator. No agreement was reachedon this issue,but the Union reluctantly agreed to take thecompany counterproposal back to the membership fortheir decision.The counterproposal was apparently notaccepted by theunitemployees .6Contentions of the Parties and ConclusionsGeneralCounselreliesmainly on the fundamentalprinciple stated inN.L.R.B. v. Katz,369 U.S. 736, 743(1962) thatany unilateral changeby an employer inconditionsof employment whichare under negotiation is abasic violation of Section 8(a)(5), for it is a circumventionof the employer's dutyto negotiate which frustrates thecollective-bargaining principlejustas much as a flat refusaltonegotiate.Applying therule to merit raises givenunilaterally,the SupremeCourtnoted that such raises wereunder negotiation at the timethe employergranted a largenumber, varying in size, andfound theywere also violativeof Section 8(a)(5) "unless the fact thattheywere in linewith the company's long-standing practice of grantingquarterlyor semi-annual merit reviews-in effect were amere continuation of the status quo--differentiates themfrom the wage increases and the changes in the sick-leaveplan." The Court held it didnot, sayingWhatevermight be the case as to so-called "meritraises" which are in fact simply automatic increases towhich the employer has alreadycommitted himself, theraises here in question were in no sense automatic, butwere informedby a largemeasure of discretion."In conclusionthe Court said "While we donot foreclosethe possibilitythat there might be circumstanceswhich theBoardcould or should acceptas excusingor justifyingunilateral action, no such case is presented here."The Jackson RaiseRespondent argues that special circumstances here showRespondent.enabled the maintenance employees to vote to be covered bythe terms of the drivers'contract.5As executive vice president and general manager of Respondent,Brown has final responsibility for establishing wage policies and changingwage rates.sThe above facts are found from a composite of credited testimony ofTuthill, Brown,stipulated facts, and documentary proof. GRAY LINE, INC.the legality of the Jackson raise, because he received itpursuant to an agreement made with him when hired,which was consistent with its normal practice of grant ofsuch raises based on prehire agreements. In support of thisclaim, Brown testified without contradiction, and I find,thatwhen Jackson was hired on July 7, 1972, as amechanic at $3.75 an hour, he had no diesel maintenanceexperience. The maintenance supervisor promised him thatwhen he had acquired 6 months' satisfactory experience inservicing diesel buses, he would get an automatic raise of50 cents an hour. Although the 6 months expired onJanuary 7, 1973, Brown says Jackson did not get the raisebecause of the "union atmosphere" then existing, thatRespondent did not want to affect the election or itsresults.After the election, Jackson continually pressedBrown for the raise every time he met him in the shop, soBrown finally gave it to him March 11, retroactive toJanuary 7. The promise to Jackson was not unusual, forRespondent had hired two experienced diesel mechanics 7in April and May 1972, at $4 an hour. with a promise of a50-cent raise at the end of 90 days, and they received theraise at the end of that time. The only reason Jackson hadto wait 6 months for a similar raise was his lack of dieselexperiencewhen hired. These facts tend to support theclaim that the Jackson unilateral raise was not illegalbecause made in accordance with a past pattern of prehireagreements. InArchitectural Fiberglass-Division of Archi-tectural Pottery,165 NLRB 238, the Board refused to findviolations of Section 8(a)(5) as to six unilateral raises toindividualworkers where the evidence supported thedefense that they were given strictly in fulfillment ofprehire promises to those employees. However, it did findthat other unilateral raises violated Section 8(a)(5) wherethe times and amounts of such raises varied substantiallyand did not conform to the pattern of prehireagreementsstated in testimony by company officials. The Board'sdecision as to the six raises which conformed to pastpractice would seem to require a finding that the Jacksonraise did not violate the Act, except for one circumstance:Respondent offers no business reason why it could nothave given the raise automatically on January 7, whichwould have conformed exactly to past practice. Brownexplained that the raise was not given then because of the"union atmosphere," that the raise might "hurt" theelection and the "subsequent results of the election." WhenJackson asked about the raise, Brown told him it was"touchy" at this time. As Brown testified Respondent wasacting on advice of counsel before and after the electionand during negotiations with the Union, it is inferable thatitprobably received advice to avoid grant of any benefitsto employees pending and after the election and duringnegotiation which could be charged as violative of the Act.However, the delay in fulfilling the promise for this reasonrEdward White and Willie Thomas8The delay in giving the raise for the reasons stated by Brown showsthatRespondent was actmg at variance with its usual practice,that suchdelayed action would not have been taken but for the presence of theUnion, and that theie were no economic or other reasons wholly unrelatedto the election or tile presence of the Union Hence, the grant in suchcircumstances violated the Act SeeDorn's 7ransporration Compunv, Inc ,168NLRB 457,Marshal! Durbin & Company o_f Jasper, Inc,179 N1.RB1027, 10289CfUnited Aircraft Corporation.Hamilton Standard Dnuron (Boron91was clearly an act of independent judgment by Respondentwhich negated any inference of "automatic" action basedon a prior commitment such as would have been justifiedif the raise had been given January 7, notwithstanding theoutcome of the election and before the Union's demandforbargaining,under the Board's reasoning in theArchitectural Fiberglasscase,supra,and the limiting caveatof the Supreme Court in theKatzcase,supra.sSince theKatzdecision, the Board has held that where an employerproposes or promises to granta raise, so that the employeesinvolved can reasonably expect that the promise will befulfilled, the promise and actual grant become a "conditionof employment," such that when the employer withdrawsthe raise after certification of a union, and it appears thatthe raise would have been given but for that certification,the withdrawal without consulting with the union or givingita chance to negotiate on that change of a condition ofemployment violated Section 8(a)(5) of the Act.LibertyTelephone & Communications, Inc., and Century TelephoneEnterprises,Inc.,204 NLRB No. 54. The Board thererejected the argument that any other course of action afterthe certification would have subjected the employer to anunfair practice finding, because the employer could have ingood faith consulted with the Union before taking thataction.Under this reasoning, the grant of the promisedraise to Jackson on the date promised, regardless of theoutcome of the election, would have been a continuance orfulfillment of that "condition of employment" which couldhardly be said to have a tendency to adversely affect theUnion or its bargaining rights, whereas the deliberatechange of that "condition" by unilaterally withholding andlater granting it during negotiations, without the existenceof any impasse on wages, was a change in Jackson'sworking conditions which required prior notice to orconsultation with the Union .9 Hence, I am constrained toconclude that the actual unilateral grant of the raise longafter it was due under the prior agreement and practiceand during actual negotiations with the Union violatedSection 8(a)(5) of the Act and also interfered with theemployees' rights to have their representative consultedabout any change in their working conditions, in violationof Section 8(a)(1) of the Act.The COL RaisesRespondent argues that the general COL raises were partof a past pattern of automatic raises which in effectcontinued existing conditions of employment and thusjustified its unilateral action. On this point Brown testifiedthat since 1962 Respondent has followed the practice ofgiving periodic automatic COL increases in base wagerates to its drivers under terms of contracts with the Union.Such raises are triggered by the quarterly announcement ofFilament Plant/,199 NLRB 658, where the unilateral withholding duringnegotiationsof a raise which had been promised long before, for thepurpose of using that increase as an item in bargaining,was held to haveviolated Section 8(a)(5) of the Act, while the later institution of the raise washeld not to violate the Act because under the peculiar facts of that case thelater raise did not have any tendency to obstruct bargaining, the union didnot protest the raise or request bargaining about it but had previouslyrequested that the raise he granted under a practice created under a poorbargaining contract 92DECISIONS OF NATIONALLABOR RELATIONS BOARDchanges in the COL index by the U.S. Department ofLabor. Since 1966, Respondent has given similar raises toitsmaintenance men at the same time as, and in amountsproportionate to, those given the drivers. Respondentdiscontinued the program as to maintenance men aboutMay 15, 1972, because from late 1969 up to June 1972 thatdepartment had been having a large turnover of personnelwith four retirements of experienced workers in an 18-month period between 1969 and 1972; though newemployees were hired as probationers, many left after ashort stay because most of the service work was nightwork,so that Respondent was having great difficulty in hiringand keeping maintenance workers who gave indicationthey intended to become permanent employees.10 Respon-dent's past practice had been to give COL raises only topermanent employees, but since the maintenance work-force consisted of all new workers in early 1972, andRespondent had no reason then to believe it was stable, itdiscontinued that program, pending acquisition of a morestable maintenance crew.11Itappeared to Respondent in late 1972 that newmaintenance workers hired early in the year gave indica-tions they would remain as permanent workers, as few ofthem left, some were buying their own toolkits, and allwere getting diesel maintenance experience.12 When theevidence of stability accumulated with the continuedemployment of mechanics B. Jordan (hired October 23,1972) and F. Tester (hired February 12, 1973), Respondentconcluded early in 1973 that the workforce had becomestable, so that by February 12, when one Tester was hired,conditionswere favorable for resumption of the COLincreases. However, nothing was done until late in March1973, when according to Brown, management learned ithad "made a mistake" in not resuming the COL raisessooner, since their suspension was in fact penalizing thetwo oldest employees.13 So management decided to resumethe program, but to make the payments retroactive toAugust 1972, mainly in order to bring senior employeesSummers and Jordan up to date without penalty. Thus, theexact retroactive amounts given the maintenance crewvaried according to their date of hire: those employedbefore August 15, 1972 (three mechanics and one service-man), got three COL raises based on the Department ofLabor indices of August 15 and November 15, 1972, andFebruary 15, 1973; mechanic Jordan received two raises,based on a hire date of October 23, 1972, and mechanicTester received one raise, as he was hired 3 days before theFebruary 15, 1973, COL index release. Four servicemenhired after the last date received nothing. Brown testifiedthatnone of these raises were ever announced to ordiscussed with the Union, because they were considered as10Of five mechanics hired in 1972, three have remained at work. Tenservicemen were hired in the same year, but eight quit before the yearended, and the other two left early in 1973.-11In the maintenance department,according to Brown, Respondent hadalways considered the grant of COL increases as a form of reward toemployees who stayed with Respondent and indicated their intention ofbecoming permanent employees.12Besides three mechanicshired in 1972 who remained at work in 1973,threemore hired in 1973 were still at work at time of trial. Seven newservicemen were hired in 1973, and six were still employed at time of trial.13Mechanic J.C. Streeter (hired February 1960) and serviceman A.Summers (hired August 1960).owing to the employees under theexistingCOL raisepractice, and the contract negotiations included only "newmatters." 14As in the case of Jackson,the issuehere is whether thecircumstances of the COL raises denote merely a continua-tion of the 1972 pattern of automatic periodic raises towhichRespondent had committeditselfandwhichemployees had a right to expect, or whether they werediscretionary action by Respondent in the exercise of ajudgment based on other factors.Ifthe chain of quarterly COL raises had continuedunbroken throughout 1972 and in 1973 through the periodof the election and negotiations with the Union, therewould be merit to Respondent's contention, as strictadherence to past practice would have afforded persuasiveproofof the automation feature which might haveexempted the raises from coerciveinferencesunder thecaveat of theKatzcase and the failure to find violations insimilarsituations in theArchitecturalFiberglasscase.15However, the voluntary suspension of the automaticfeature of the raises in August 1972, based on Respon-dent's informed judgment as to the instability of themaintenance crew, without any proven announcement ofthat reason to the employees or promise of resumption ofthe raises when the situation changed, and the resumptionof theraises,with retroactive features, in 1973 afterRespondent had reached a decision that the disablinguncertainty of the workforce had substantially disap-peared, strongly indicates the exercise of a deliberatejudgment after consideration of many factors in thecomposition and operation of the maintenance crew, asopposed to pure automatic action based on a governmentrelease.Ihave also noted that Brown testified, andRespondent admittedin itsbrief, that it has used theseincreasesover the years as an inducement to holdmechanics, and that their reinstatement in 1973 after theshort suspension came "when the prospect of holding thenew mechanics became a realistic one." It is obvious thatdetermination of the reality of such prospect involved anappraisal of various aspects of the work of employees, andthe grant or denial of a "reward" on that basis is patentlythe result of a judgment by the donor on theexistence ornonexistence of factors governing the right to such reward.Hence, I must conclude that both the suspension of theCOL raises in 1972 and their resumption in 1973 involvedthe exercise by Respondent of a large measure of businessjudgment and discretion, which prevents any finding of acontinuation of the pure "automation" which may haveexisted in the pattern of COL raises prior to suspension ofthe practice in 1972.16 The absence of this factor in 1973,plus Brown's admission that the explanation to employees,14The above facts are found from uncontradicted testimonyof Brownand documentary proof.15See alsoState FarmMutual AutomobileInsuranceCo.,195 NLRB 871,where the Board foundno illegality inCOL incrementsgiven under alongstanding program where the issuance of the raises came in routinefashion uponinformation gleaned from the periodicBLS indices. TheBoard in effect held that suchraises wereof "totally automaticnature."16Brown's testimony also containsan admissionthat the past COLraises werenever fully"automatic,"in the sensethathe made the decisionto grant eachraise on review of the current BLS index.Respondent arguesthat this only indicatesa negligible exercise of discretionover a period ofgrant of regularraises in 26consecutivequartersfrom 1966 to 1972. The GRAY LINE, INC.that the retroactive payment of the missed COL increaseswas an "oversight" recently revealed by an audit ofcompany books, was a deliberate but "innocuous" expla-nation designed to prevent any appearance of interferencewith the pending negotiations or undercutting of theUnion, clearly shows that Respondent was acting fromulterior motives based in large part on the presence of theUnion, in resuming the COL raises in the negotiationpenod.17 Hence I must conclude that the unilateral grantof the retroactive COL raises during the negotiations wasthe type of conduct which falls within the principle andprohibition of theKatzdecision and later Board cases, andviolated Section 8(a)(5) of the Act.18III.UPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.19 Nothing hereincontained shall be construed as requiring Respondent torevoke any wage increases heretofore granted.Although Respondent has not been charged with orfound guilty of overall bad-faith bargaining, and it appearsthatnegotiations are still pending and Respondent iswilling to resume bargaining when requested, I will stillrecommenda pro formabargaining order.Benne Katz,salient factor, however, is that Respondent exercised substantial judgmentin suspending the regularity of this pattern of raises in August 1972 and inresumingit in April, -973.itThe fact that Respondent felt It necessary. as it admits, to use thepretext of "clerical error"in its explanationto the employees "so as not toundermine or reflect discredit on the Union in any manner" and to"reinforce the concept of its past practice in the minds of the employees,"further strengthens the conclusion that the grant of raises duringnegotiationswas well calculated to affect the bargaining process and tolessen employees' confidence in the Union as their bargaining agentis i have carefully considered other authorities cited by Respondent initsbrief and conciude that they are either not inconsistent with theauthorities cited above, or not controlling on the factsisRespondent has argued that no remedial order should issue, claimingthat the unilateral raises are "de mimmis," because General Counsel doesnot claim that Respondent engaged in bad-faith bargainingwiththe Union.and Respondent's wage offer to the Lmon on May 31 for all classificationsof maintenanceworkers started from a base of current wage rates, whichincluded all the raises here in question, hence the grant of thoseraises didnot hinder the Umon in the actual negotiations. which are still pending.This argument is without merit because the Supreme Court in theKatzcase held that such raises were a serious obstacle to collective bargaining.Unilateral action by an employer without prior discussion with theunion does amount to a refusal to negotiate about the affected93AlfredFinkel and Murray Katz, d/b/a Williamsburg SteelProducts Company,126 NLRB 288,290, affd.369 U.S. at747.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthe above-named Union is a labor organization within themeaning of Section 2(5) of the Act.2.All of Respondent's maintenance employees, includ-ingmechanics and servicemen, but excluding all officeclerical employees, professional employees, guards, super-visors as defined in the Act, and all other employees,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.Since January 5, 1973, the Union has been theexclusive bargaining agent of all employees in said unitwithin the meaning of Section 9(a) of the Act.4.By granting unilateral merit raises and cost-of-livingincreases in wages to individual employees and groups ofemployees in said unit, Respondent has failed and refusedtobargain collectivelywith the Union as exclusivebargaining agent of employees in said unit, and alsointerfered with, restrained, and coerced employees in theexercise of rights guaranteed to them by Section 7 of theAct, including the right to join,assist,orbargaincollectively through a labor organization of their choosing,therebyengaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:conditions of employment under negotiation. and must of necessityobstruct bargaining, contrary to the congressionalpolicy-it will rarelybe justified by any reason of substance it follows that the Board mayhold such unilateral action to be an unfair labor practice in violation ofSection 8(a)(5),without also finding the employer guilty of overallsubjective had faithSee also,Boot-Ster Manufacturing Co. Inc,165 NLRB 318, 322Applyingthis principle here, and consideringthat the COLraises weregiven to all employees who were in the appropriate unit on February 15,1973, the presumptive effect on unit employees and detriment to the Unionin the ensuing bargaining was far more than minor,technical orde rnrntmrs,notwithstanding that Respondent has apparently had amicable relationswith the same Union in administration of a contract covering driversHence,Icannot consider this a case of minor import such as to warrant theBoard in staying its remedialhand Cf.Bob Morgan Motor Company,Inc,106 NLRB 334,Pittsburgh Reflector Company d/h/a National Wood ProductsCompany and National Store Fixture and Equipment Company,177 NLRB812. 1 also considerAmerican Federation of Musicians,202 NLRB 620, asinapposite on the facts.Ido not consider the 1973 raises as isolated,per seviolations of the Act,but have reached the conclusion of violation only after consideration of therecord as a whole, including all past and current events, as required by thedefense raised by Respondent SeeN LR B.vConeMills Corp.373 F 2d595, 599 (C A. 4. 1967) 94DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER20Respondent,GrayLine, Inc., of Washington,D.C., itsofficers,agents. successors,and assigns,shall:1.Cease and desist from:(a)Unilaterally grantingmerit raises or cost-of-livingincreases inwages to employees in the appropriatebargaining unit found above,ormaking any otherunilateral changes in wages or rates of pay, or in any like orrelated manner refusing to bargain collectively with LocalDivision 1138, Amalgamated Transit Union,AFL-CIO, asthe exclusive bargaining agent of its employees in theappropriate bargaining unit consisting of all Respondent'smaintenance employees,including mechanics and service-men, but excluding all office clerical employees,profes-sional employees,guards, supervisors as defined in the Act,and all other employees.(b)By the above conduct or in any like or relatedmanner interferingwith,restraining,or coercing itsemployees in the exercise of rights guaranteed to them bySection 7 of the Act, including the right to join, assist, orbargain collectively through the above-named Union orany other labor organization.2.Takethe following affirmative action which isdesigned to effectuate the policiesof the Act:20 In the event no exceptions are filed asprovided by Sec 10246 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations.be adoptedby theBoard and becomeitsfindings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes(a)Upon request, bargain collectively with the above-named Union as the exclusive bargaining representative ofall its employees in the unit described above concerningratesofpay,wages, hours of employment, and otherconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment However, no provisions of this Order shall in anyway he construed as requiring Respondent to revoke anywage increases heretofore granted to employees in the unitaforesaid.(b) Post at its plant and place of business in Washington,D.C., copies of the notice attached hereto and marked"Appendix." 21 Copies of said notice, on forms provided bythe Regional Director for Region 5. after being duly signedbyRespondent's representative, shall be posted by itimmediately upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Si In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "